Citation Nr: 0207777	
Decision Date: 07/12/02    Archive Date: 07/17/02

DOCKET NO.  94-10 026	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

Entitlement to a compensable rating for residuals of a benign 
nevus of the left chest.

(The issue of entitlement to service connection for prostate 
cancer will be the subject of a later decision.)


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran served on active duty from September 1953 to 
September 1956 and from February 1957 to August 1959.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In June 1999, the Board Remanded the case, primarily for 
development of the issue on the evaluation of the nevus 
residuals.  The requested development was completed and the 
Board proceeds with its review of the issue.  The development 
also led to a grant of service connection for actinic 
keratoses.  The veteran has not expressed disagreement with 
any aspect of that grant, so there are no issues related to 
the actinic keratoses currently before the Board.  Absent a 
notice of disagreement, a statement of the case and a 
substantive appeal, the Board does not have jurisdiction.  
Bernard v. Brown, 4 Vet. App. 384 (1994); Hazan v. Gober, 
10 Vet. App. 511 (1997).  

The Board is undertaking additional development on the issue 
of entitlement to service connection for prostate cancer 
pursuant to authority granted by 67 Fed. Reg. 3,099, 3,104 
(Jan. 23, 2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  
When it is completed, the Board will provide notice of the 
development as required by Rule of Practice 903.  (67 Fed. 
Reg. 3,099, 3,105 (Jan. 23, 2002) (to be codified at 38 
C.F.R. § 20.903.)  After giving the notice and reviewing any 
response to the notice, the Board will prepare a separate 
decision addressing this issue.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal for a compensable rating 
for residuals of a benign nevus of the left chest has been 
obtained.  

2.  The service-connected residuals of a benign nevus of the 
left chest are manifested by an irregular hypopigmented scar 
about size of a quarter.  

3.  The scar is not poorly nourished, with repeated 
ulceration.  It is not tender and painful on objective 
demonstration.  It does not limit chest function.   


CONCLUSION OF LAW

The criteria for a compensable rating for residuals of a 
benign nevus of the left chest have not been met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. Part 4, including § 4.31 and 
Codes 7803, 7804, 7805 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (herein "VCAA") 
became law while this claim was pending.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107 (West Supp. 2001).  Further, 
implementing regulations have been published.  66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified as amended at 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)).  Except for 
amendments not applicable here, the provisions of the 
regulations merely implement the VCAA and do not provide any 
rights other than those provided by the VCAA.  66 Fed. Reg. 
45,629 (Aug. 29, 2001).  

The RO considered the case under VCAA, implementing 
regulations and VA guidance issued pursuant to that act and 
regulations.  The RO notified the veteran that it considered 
hiss claim under VCAA.  See supplemental statement of the 
case dated in November 2001.  Compare Bernard v. Brown, 
4 Vet. App. 384, 393 (1993).  The RO provided the veteran 
with the pertinent evidentiary development which was 
subsequently codified by VCAA and implementing regulations.  
In addition to performing the pertinent development required 
under VCAA, the RO notified the veteran of his right to 
submit evidence.  Thus, the Board finds VA has completed its 
duties under VCAA and implementing regulations.  Further, VA 
has completed the development of this case under all 
applicable law, regulations and VA procedural guidance.  See 
also 38 C.F.R. § 3.103 (2001).  Therefore, it would not 
abridge the appellant's rights under VCAA and implementing 
regulations for the Board to proceed to review the appeal.  

Specifically, the veteran's application for a higher 
evaluation is complete.  38 U.S.C.A. § 5102 (West Supp. 
2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R §3.159(a)(3)).  The rating decision, 
statement of the case, and supplemental statements of the 
case notified the veteran and his representative of the 
evidence necessary to substantiate the claim, the evidence 
which had been received, and the evidence to be provided by 
the claimant.  38 U.S.C.A. § 5103(a) (West Supp. 2001).  

VA has made reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate his claim for 
benefits.  38 U.S.C.A. § 5103A(a)(1) (West Supp. 2001).  
There is no reasonable possibility that further assistance 
would aid in substantiating the claim.  38 U.S.C.A. 
§ 5103A(a)(2) (West Supp. 2001).  

VA has made reasonable efforts to obtain relevant records 
(including private records) which the veteran adequately 
identified and authorized VA to obtain.  38 U.S.C.A. 
§ 5103A(b)(1) (West Supp. 2001); 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R §3.159(c)).  

All relevant Federal records have been obtained.  38 U.S.C.A. 
§ 5103A(b)(3), (c)(3) (West Supp. 2001); 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R 
§3.159(c)(2)).  The service medical records are in the claims 
folder.  38 U.S.C.A. § 5103A(c)(1) (West Supp. 2001).  VA 
records have been obtained.  38 U.S.C.A. § 5103A(c)(2) (West 
Supp. 2001).  

The veteran has been examined by VA and a medical opinion 
rendered.  38 U.S.C.A. § 5103A(d) (West Supp. 2001); 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R §3.159(c)(4)).  

The veteran has not reported that any other pertinent 
evidence might be available.  See Epps v. Brown, 9 Vet. App. 
341, 344 (1996).  

Notably, neither the appellant nor the representative has 
asserted that the case requires further development or action 
under VCAA or its implementing regulations.  

Criteria.  Service-connected disabilities are rated in 
accordance with a schedule of ratings which are based on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4 (2001).  

Superficial scars will be rated as 10 percent disabling where 
they are poorly nourished, with repeated ulceration or tender 
and painful on objective demonstration.  38 C.F.R. Part 4, 
Codes 7803, 7804 (2001).  Where these criteria are not met, a 
noncompensable rating must be assigned.  38 C.F.R. § 4.31 
(2001).  

A residual scar may also be rated on limitation of function 
of the part affected.  38 C.F.R. Part 4, Code 7805 (2001).  

Background.  The service medical records disclose that a 
flat, pigmented, non-indurated nevus, with hair growing from 
it, had grown from 3 millimeters to 1 centimeter and had an 
erythematous border.  It was on the left chest, 5 centimeters 
superomedial to the nipple.  The records show that surgical 
excision was recommended.  The veteran reports that the 
surgery was performed.  There is no biopsy report of record.  

A February 1979 rating decision granted service connection 
for the benign nevus of the left chest, noting that it had 
been excised in service.  

The file contains VA clinical records from May 1983 to March 
1986.  These records show treatment for other disorders, 
including other skin diagnoses.  They do not show any 
symptomatic residuals of the benign nevus of the left chest.  
At this juncture, the Board notes that there is extensive 
evidence pertaining to other skin diagnoses; the evidence 
relevant to these other diagnoses will not be detailed here.  

The current claim was received in January 1992.  

The RO obtained VA clinical records from January 1987 to 
November 1992.  An October 1988 note shows the veteran 
complained that his left chest scar was worse in the summer 
or when sweating, and that it had been real tender for 30 
years.  The examiner reported that the scar appeared to be 
benign and not inflamed.  In November 1989, the veteran 
complained of dry, itchy skin, especially a 30-year-old 
surgical scar of the upper chest.  The area was mildly dry 
and the assessment was mild xerosis.  Here, again, the 
records show treatment for other disorders, including other 
skin diagnoses, and do not show any symptomatic residuals of 
the benign nevus of the left chest.  

VA clinical records from August 1995 to December 1996 show 
treatment for other disorders, including other skin 
diagnoses, and do not show any symptomatic residuals of the 
benign nevus of the left chest.  

The veteran's chest was examined in January 1997.  The doctor 
noted that the veteran brought in some records of treatment 
in service.  They reflected a clinical impression that the 
chest nevus was benign.  The veteran told the doctor that it 
was biopsied and he was told it was cancerous.  The examiner 
found no documentation that it was cancerous.  Physical 
examination revealed a well-healed 4-centimeter scar on the 
left chest.  The diagnosis was status post excision of 
neoplasm, left chest.  The examiner commented that it was not 
clear whether the lesion was a benign nevus or a superficial 
melanoma.  He emphasized that, in any event, there was no 
evidence of recurrence.  

On VA examination in September 1999, the veteran had flat, 
irregular scars on the left side of his chest which he stated 
were tender to the touch.  There was no regional adenopathy 
and no sign of recurrence.  The diagnosis was scar on the 
left chest due to previous nevus surgery.  The doctor noted 
other skin disorders and expressed the opinion that there was 
no connection between the nevus in 1957 and the other 
lesions.  

During the February 2001 VA examination, the veteran reported 
that he had a mole removed from his left chest during service 
and, when he returned for suture removal, he was told it was 
a cancer.  The examiner noted a hypopigmented scar about the 
size of a quarter at the site of the mole.  There was no sign 
of recurrence, infection, inflammation, or keloid formation.  
The doctor reported that the veteran "claims that it is 
tender and painful but there is no objective finding."  Other 
skin problems were noted and discussed.   

Analysis.  The reports repeatedly show that the only residual 
of the nevus on the veteran's left chest is a well healed 
scar.  That is, the preponderance of evidence demonstrates 
that the scar is well healed and not ulcerated as is required 
for a compensable rating under Code 7803.

The veteran has not complained that the scar limits chest 
function.  The veteran has been examined several times and 
none of the medical professionals found that the scar limits 
function.  Thus, the preponderance of evidence is against a 
compensable rating under Code 7805.  

Code 7804 provides a 10 percent rating for a scar which is 
tender and painful on objective demonstration.  Merely 
asserting a claim does not entitle one to the benefit 
claimed.  It is not enough that the veteran claim the scar is 
tender and painful.  The regulation requires that a trained 
medical professional must find the scar to be tender and 
painful on objective demonstration.  Here, the veteran has 
repeatedly stated that the scar was tender or painful, but 
none of the medical personnel who have examined him have 
validated his complaint or found the scar to be tender and 
painful on objective demonstration.  In fact, on the most 
recent examination, the physician specifically reported that 
there was no objective finding to support the veteran's 
complaint.  While a lay witness can know what he is feeling, 
it is up to the trained medical witness to determine if there 
is valid, objective support for the complaint.  In this case, 
the doctor provides the most probative evidence, which 
establishes by a preponderance of evidence that the scar is 
not tender and painful on objective demonstration.  Thus, it 
does not meet the criteria of Code 7804 for a compensable 
rating.   

The veteran has reported that the nevus was not benign but 
cancerous.  The service-connected disability is rated on the 
current manifestations and whether the original lesion was 
cancerous or not would not effect the current evaluation.  
38 C.F.R. § 4.118, Codes 7818, 7819 (2001).  

Other Criteria and Extraschedular Rating  The potential 
application of various provisions of Title 38 of the Code of 
Federal Regulations (2001) have been considered whether or 
not they were raised by the veteran as required by the 
holding of the United States Court of Veterans Appeals in 
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991), 
including the provisions of 38 C.F.R. § 3.321(b)(1) (2001).  
The Board, as did the RO (see rating decision and 
supplemental statement of the case dated in November 2001, as 
well as supplemental statement of the case dated in June 
1997), finds that the evidence of record does not present 
such "an exceptional or unusual disability picture as to 
render impractical the application of the regular rating 
schedule standards."  38 C.F.R. § 3.321(b)(1) (2001).  In 
this regard, the Board finds that there has been no showing 
by the veteran that this service-connected disability has 
resulted in marked interference with employment or 
necessitated frequent periods of hospitalization beyond that 
contemplated by the rating schedule.  In the absence of such 
factors, the Board finds that criteria for submission for 
assignment of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  


ORDER

A compensable rating for residuals of a benign nevus of the 
left chest is denied.  


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the claim 
on or after November 18, 1988" is no longer a condition for 
an attorney-at-law or a VA accredited agent to charge you a 
fee for representing you.


 



